


Exhibit 10-aa


















AT&T CORP.
EXECUTIVE DEFERRED COMPENSATION PLAN






































Amended and Restated Effective January 1, 2008




 
 


 

 
 

--------------------------------------------------------------------------------

 



 


AT&T CORP.
EXECUTIVE DEFERRED COMPENSATION PLAN


Background and Purpose


The AT&T Executive Deferred Compensation Plan was previously established to
provide a plan of deferred compensation for certain executives of the Company
who are classified as Officers and who contribute to the continued growth,
development, and future business of the Company.  From the time of its adoption
through December 31, 1984, the Plan was named the “Bell System Senior Management
Incentive Award Deferral Plan”.  During the period from January 1, 1984 through
December 31, 2004, the Plan was known as the “AT&T Senior Management Incentive
Award Deferral Plan”.  The name of the Plan was changed to “AT&T Executive
Deferred Compensation Plan”, effective as of January 1, 2005, to reflect the
broader classification of executive-level employees who became eligible to
participate in the Plan as of that date.


The AT&T Executive Deferred Compensation Plan is a “nonqualified deferred
compensation plan” as that term is defined in Code Section 409A(d)(1).  The AT&T
Deferred Compensation Plan is intended to constitute an “employee pension
benefit plan” as defined in Section 3(2)(A) of ERISA that covers a select group
of management or highly compensated employees.


The AT&T Executive Deferred Compensation Plan is amended and restated, as set
forth herein, to (i) effective as of January 1, 2008, to incorporate a series of
amendments that were previously adopted by the AT&T Corp. Board of Directors;
and (ii) effective as of January 1, 2005, to make additional amendments,
necessary for the AT&T Executive Deferred Compensation Plan to comply with the
applicable provisions of Code Section 409A.


The AT&T Executive Deferred Compensation Plan, as amended and restated, provides
for two distinct programs:  (i) the “Grandfathered Deferral Program”; and (ii)
the “Executive Deferral Program”.  The Grandfathered Deferral Program
incorporates all provisions, rights, and obligations, in effect as of December
31, 2004, and governs the deferral accounts (and any earnings thereon)
associated with compensation deferred under the AT&T Executive Deferred
Compensation Plan that was earned and vested by the respective Participants
prior to January 1, 2005.  The Grandfathered Deferral Program, and all accounts
thereunder, is deemed to be a “grandfathered” nonqualified deferred compensation
plan that is not subject to the requirements of Code Section 409A.  The
Executive Deferral Program applies to all deferred compensation under the Plan
that was not earned and vested prior to January 1, 2005 (and any earnings
thereon), and is subject the applicable provisions of Code Section 409A.


During the period from January 1, 2005 to December 31, 2008, the AT&T Executive
Deferred Compensation Plan has been operated in good faith compliance with the
provisions of Code Section 409A, Internal Revenue Service Notice 2005-1, the
proposed Treasury Regulations for Code Section 409A, and the final Treasury
Regulations for Code Section 409A, and any other generally applicable guidance
published in the Internal Revenue Service Bulletin with an effective date prior
to January 1, 2009.


Effective November 18, 2005, AT&T Corp. became a wholly-owned subsidiary of SBC
Communications Inc. (now known as “AT&T Inc.”) pursuant to the Agreement and
Plan of Merger dated as of January 30, 2005.




Section
1.
Definitions


The following words and phrases, as used in this plan document, shall have the
meanings set forth below unless a clearly different meaning is required by the
context in which the word or phrase is used.


1.0
Administrator.  Prior to August 22, 2006, “Administrator” means the Executive
Vice President – Human Resources of AT&T Corp. (or his or her delegate).  On and
after August 22, 2006, “Administrator” means the most senior vice president of
AT&T Inc. responsible for human resource matters (or his or her designee).  The
Administrator shall have absolute discretion to interpret, manage and administer
the Plan in accordance with its terms and conditions.

 
 
 

--------------------------------------------------------------------------------

 

1.1
Affiliate.  “Affiliate” means (i) any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
governmental or political subdivision thereof that directly, or through one or
more intermediates, controls, or is controlled by, or is under common control
with, the Company; or (ii) any entity in which the Company has a significant
equity interest, as determined by the Committee, provided, however, that
effective immediately after the Closing, the term “Affiliate” shall not include
any individual, corporation, partnership, association, joint-stock company,
trust, unincorporated organization, or governmental or political subdivision
that was not an Affiliate immediately prior to the Closing other than AT&T
Enterprise Services, Inc.



1.2
Annual Base Salary.  “Annual Base Salary” means the amount of annual cash
compensation for an active Officer or E-Band that is identified and treated as
“salary” in accordance with the compensation and pay procedures of the Company,
as in effect from time to time.  For clarification, “Annual Base Salary” does
not include Annual Bonus.



1.3
Annual Bonus.  “Annual Bonus” means a cash payment of incentive compensation to
an Officer or E-Band pursuant to the provisions of the AT&T Short Term Incentive
Plan, as amended from time to time.



1.4
AT&T Common Stock.  For periods prior to the Closing, “AT&T Common Stock” means
the common shares, par value of $1.00 per share, of AT&T Corp.  After the
Closing, “AT&T Common Stock” means the common shares, par value $1.00 per share,
of AT&T Inc. (known as SBC Communications Inc. prior to November 18, 2005).



1.5
AT&T Share Price.  “AT&T Share Price” means the average of the daily high and
low sale prices of shares of AT&T Common Stock on the New York Stock Exchange
(“NYSE”) during each of the five (5) trading days ending on the applicable
Determination Date, or during each of the five trading days immediately
preceding the applicable Determination Date, if the NYSE is closed on the
Determination Date.



1.6
Basic Deferral Distribution Option.  “Basic Deferral Distribution Option” means
the distribution option under the Grandfathered Deferral Program that is
provided for in Section 2.6.

 
1.7
Broadband Spin-Off.  “Broadband Spin-Off” means the spin-off of the Company’s
broadband unit that conducted business as “AT&T Broadband” (or the spin-off of a
newly-formed holding company for such broadband business) to the Company’s
shareholders pursuant to the definitive merger agreement for the AT&T-Comcast
transaction, as approved by the Board and announced by the Company on
December 19, 2001.



1.8
Beneficiary.  “Beneficiary” means the person, trust, entity, organization or
estate of a Participant designated pursuant to Section 2.5(f) or Section 3.10
that is entitled to receive benefits under the Grandfathered Deferral Program or
the Executive Deferral Program, as applicable, upon the death of a Participant.



1.9
Board.  “Board” means the Board of Directors of the Company.



1.10
Change in Control.  “Change in Control” has the same meaning assigned to that
term in the AT&T 2004 Long Term Incentive Program as in effect on May 19, 2004.



1.11
CIC Eligible Employee. “CIC Eligible Employee” means a “Senior Officer” (as
defined in the AT&T Senior Officer Separation Plan), a “Senior Manager” (as
defined in the AT&T Senior Manager Separation Plan), or an “Executive” (as
defined in the AT&T Executive Separation Plan) or an “Employee” (as defined in
the AT&T Separation Plan), as the case may be who, within two (2) years
following a Change in Control (a) is terminated for reasons other than (i)
“cause”, or (ii) by reason of becoming eligible for benefits under any
Company-sponsored long-term disability plan; or (b) terminates employment for
“good reason” occurring after a Change in Control.

 
 
 

--------------------------------------------------------------------------------

 

1.12
Closing.  “Closing” means the closing of SBC Communications Inc.’s acquisition
of AT&T Corp. as defined in the definitive Agreement and Plan of Merger dated
January 30, 2005, between AT&T Corp. and SBC Communications Inc.  The Closing
occurred on November 18, 2005.
1.13
Code.  “Code” means the Internal Revenue Code of 1986, as amended.



1.14
Committee.  For periods prior to the Closing, “Committee” means the Compensation
and Employee Benefits Committee of the Board (or the successor to such
committee).  For period on or after the Closing, “Committee” means the
Administrator.



1.15
Company.  “Company” means AT&T Corp., a New York corporation, and any successors
to such entity.



1.16
Company Matching Contribution.  “Company Matching Contribution” means the
matching contribution made by the Company to a Participant’s deferral account
under the Executive Deferral Program in accordance with the provisions of
Section 3.5.



1.17
Determination Date.  “Determination Date” means the date on which a completed
election form for the Basic Deferral Distribution Option from a Participant is
received by the Administrator.

 
1.18
E-Band.  “E-Band” means a management employee of a Participating Company holding
a position classified as a “Manager 5” or “Manager E”, or its equivalent, in a
non-banded environment, or at the salary grade level of “E-Band”, or its
equivalent, in a banded environment (also referred to as an “Executive” or
“Director” from time to time), as determined in the discretion of the
Administrator.



1.19
Eligible Executive.  “Eligible Executive” means (i) in the context of the
Grandfathered Deferral Program, an active management employee of a Participating
Company who satisfies the eligibility requirements set forth in Section 2.1; and
(ii) in the context of the Executive Deferral Program, an active management
employee of a Participating Company who satisfies the eligibility requirements
set forth in Section 3.1.



1.20
Employer.  “Employer” means the Company and certain of its subsidiaries and
affiliates, as determined by the Company in its sole discretion.  Effective
immediately after the Closing, the term “Employer” shall, in addition, include
AT&T Enterprise Services, Inc. (known as “SBC Enterprise Services, Inc.” prior
to January 19, 2006), which following the Closing became an affiliate of the
Company.



1.21
ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



1.22
Executive Deferral Program.  “Executive Deferral Program” means the nonqualified
deferred compensation program described in Section 3 that is applicable to
amounts of compensation deferred by Officers and E-Bands that was not earned and
vested prior to January 1, 2005.



1.23
Grandfathered Deferral Program.  “Grandfathered Deferral Program” means the
nonqualified deferred compensation program described in Section 2 that is
applicable to amounts of compensation deferred by Officers that was earned and
vested prior to January 1, 2005.   The substantive terms and conditions of the
Grandfathered Deferral Program, including all benefits and rights thereunder,
are those that existed under the AT&T Senior Management Incentive Award Deferral
Plan on October 3, 2004, without any subsequent “material modifications” (as
referred to in the federal income tax regulations underlying Code Section 409A).



1.24
Long Term Award.  “Long Term Award” means an Eligible Executive’s annual grant
from a Participating Company of “performance shares” (as defined in the 2004
Incentive Program) and/or restricted stock units.



1.25
Officer.  “Officer” means a management employee of a Participating Company
holding a position classified as a “Manager 6”, “Manager O” or higher level in a
non-banded environment, or at a salary grade level above “E-Band”, or its
equivalent, in a banded environment (formerly referred to as a “Senior Manager”
from time to time), as determined in the discretion of the Administrator.

 
 
 

--------------------------------------------------------------------------------

 

1.26
Participant.  “Participant” means (i) in the context of the Grandfathered
Deferral Program, an active or former Officer or E-Band who has satisfied the
requirements in Section 2.1 to be an Eligible Executive, has made one or more
elections to defer compensation under the Grandfathered Deferral Program, and
has an account balance under the Grandfathered Deferral Program; and (ii) in the
context of the Executive Deferral Program, an active or former Officer or E-Band
who has satisfied the requirements in Section 3.1 to be an Eligible Executive,
has made one or more elections to defer compensation under the Executive
Deferral Program, and has an account balance under the Executive Deferral
Program.



1.27
Participating Company.  “Participating Company” means AT&T Corp. and any
Affiliate.



1.28
Plan.  “Plan” means the AT&T Executive Deferred Compensation Plan, which shall
be evidenced by this plan document, as amended from time to time.  During the
period beginning on January 1, 1984, and ending on December 31, 2004, the Plan
was known as the “AT&T Senior Management Incentive Award Deferral Plan”.  Prior
to January 1, 1984, the Plan was known as the “Bell System Senior Management
Incentive Award Deferral Plan”.  A reference in this document to the “Plan”
shall generally be construed as a reference to the Grandfathered Deferral
Program and the Executive Deferral Program, collectively, unless another meaning
is clearly required by the context in which the term “Plan” is used.



1.29
Savings Plan.  “Savings Plan” means the AT&T Long Term Savings Plan for
Management Employees (or any successor to such plan).



1.30
Separation From Service.  “Separation From Service” means, for purposes of the
Executive Deferral Program, a Participant’s termination of the employment with
the Employer for any reason which constitutes a "separation from service" under
Code Section 409A(a)(2).  Notwithstanding the foregoing, the employment
relationship of a Participant with the Employer is considered to remain intact
while the Participant is on military leave, sick leave or other bona fide leave
of absence if there is a reasonable expectation that the Participant will return
to perform services for the Employer and the period of such leave does not
exceed six (6) months, or if longer, so long as the Participant retains a right
to reemployment with the Employer under applicable law or contract.  Whether an
Participant has terminated employment with the Employer will be determined by
the Employer based on whether (i) it is reasonably anticipated by the Employer
and the Participant that the Participant will permanently cease providing
services to the Employer (as either an employee or independent contractor); or
(ii) the level of bona fide services to be performed by the Participant (as
either an employee or independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (as either an employee or independent contractor) over the immediately
preceding thirty-six (36) month period or such shorter period during which the
Participant was performing services for the Employer.  If a leave of absence
occurs during such thirty-six (36) month or shorter period which is not
considered a separation from service, unpaid leaves of absence shall be
disregarded and the level of services provided during any paid leave of absence
shall be presumed to be the level of services required to receive the
compensation paid with respect to such leave of absence.



1.31
Service Period.  “Service Period” means the calendar year during which an
Eligible Executive’s right to compensation from a Participating Company in the
form of Annual Base Salary, Annual Bonus, and/or Long Term Award arises.



1.32
Service Recipient.  “Service Recipient” means the Employer and all other
corporations, entities, and businesses (including, but not limited to, AT&T
Inc., a Delaware corporation) that together with the Employer are considered a
single employer under Code Sections 414(b) and 414(c).



1.33
Specified Employee.  “Specified Employee” means any Participant who is a “Key
Employee” (as defined in Code Section 416(i) without regard to paragraph (5)
thereof), as determined by the Company in accordance with its uniform policy
with respect to all arrangements subject to Code Section 409A, based upon the
12-month period ending on each December 31st (such 12-month period is referred
to below as the “identification period”).  All Participants who are determined
to be Key Employees under Code Section 416(i) (without regard to paragraph (5)
thereof) during the identification period shall be treated as Key Employees for
purposes of the Plan during the 12-month period that begins on the first day of
the 4th month following the close of such identification period.

 
 
 

--------------------------------------------------------------------------------

 

1.34
2004 Incentive Program.  “2004 Incentive Program” means the AT&T 2004 Long Term
Incentive Program.



1.35
Year of Service.  “Year of Service” shall have the same meaning as that assigned
to such term under the Savings Plan from time to time.





Section
2.
Grandfathered Deferral Program


2.0
Continuation of Prior Deferred Compensation Plan.  The Grandfathered Deferral
Program, as set forth in Section 2, represents a restatement of the substantive
terms and conditions of the AT&T Senior Management Incentive Award Deferral
Plan, including all benefits and rights thereunder, as they existed on October
3, 2004.  The text set forth in Section 2 substantially tracks that in the AT&T
Senior Management Incentive Award Deferral Plan document, as amended, through
October 3, 2004.  Certain headings and introductory phrases have been introduced
to the text for reference and transitional purposes; however, it is the
Company’s intent that the Grandfathered Deferral Program, as set forth herein,
reflect no “material modification” (as referred to in the federal income tax
regulations underlying Code Section 409A) to those terms and conditions in
existence under the AT&T Senior Management Incentive Award Deferral Plan on
October 3, 2004.  It is further the Company’s intent that the deferral accounts
previously established under the AT&T Senior Management Incentive Award Deferral
Plan that was earned and vested prior to January 1, 2005 (including all earning
thereon) and all deferral and distribution elections made with respect to such
deferral accounts, be treated as exempt from the application of the provisions
of Code Section 409A.



2.1
Eligibility to Participate.  An active Officer of a Participating Company who is
eligible for an award under the AT&T Short Term Incentive Award Plan and/or who
has been granted a “performance award” or “stock unit award” under the AT&T
Senior Management Long Term Incentive Plan, the 1987 Long Term Incentive Plan,
the AT&T 1997 Long Term Incentive Program or the 2004 Incentive Program shall be
eligible to commence participation in the Grandfathered Deferral Program,
provided, however, that no active Officer or other individual may be or become
eligible to participate under the Grandfathered Deferral Program with respect to
the deferral of any form of compensation with respect to which the Officer or
other individual did not, prior to January 1, 2005, have a legally binding right
to such compensation, and that right was earned and vested.



2.2
Participation Elections.  An Officer who satisfies the eligibility requirements
in Section 2.1 may elect to participate in the Grandfathered Deferral Program by
making an election to defer compensation in accordance with the following
provisions:




 
(a)
Elections to Defer Awards and Dividend Equivalent Payments.  Prior to the
beginning of any calendar year, any Officer may elect to participate in the
Grandfathered Deferral Program by directing that (i) all or part of an annual
short term incentive award or a “performance award” or “stock unit award” under
the 1987 Long Term Incentive Plan, the AT&T 1997 Long Term Incentive Program  or
the 2004 Incentive Program, and/or (ii) all or part of the dividend equivalent
payments under the 1987 Long Term Incentive Plan, the AT&T 1997 Long Term
Incentive Program or the 2004 Incentive Program, that such employee’s
Participating Company would otherwise pay currently to such employee in such
calendar year, shall be credited to a deferred account subject to the terms of
the Grandfathered Deferral Program.  However, in no event shall the part of an
award under any plan credited during any calendar year be less than $1,000
(based on a valuation at the time the award would otherwise be paid).  There
shall be no such minimum limitation on amounts credited during any calendar year
that are related to dividend equivalent payments.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
Elections by Designated Officers to Defer Salary.  Prior to the beginning of any
calendar year, the Chairman of the Board and any other Officer designated by the
Chairman of the Board may elect to participate in the Grandfathered Deferral
Program by directing that all or part of such Officer’s salary that such
employee’s Participating Company would otherwise pay currently to such employee
in such calendar year shall be credited to a deferred account subject to the
terms of the Grandfathered Deferral Program.




 
(c)
Elections to Defer Other Compensation.  Subject to approval by the Committee,
prior to the beginning of any calendar year, any Officer may elect to
participate in the Grandfathered Deferral Program as to other awards under the
1987 Long Term Incentive Plan, AT&T 1997 Long Term Incentive Program or 2004
Incentive Program, or other amounts of compensation of such Officer, by
directing that all or part of such awards or compensation that such Officer’s
Participating Company would otherwise pay currently to such Officer in such
calendar year be credited to a deferred account subject to the terms of the
Grandfathered Deferral Program.




 
(d)
Form of Deferral Elections.  An election to participate in the Grandfathered
Deferral Program described in Section 2.2(a), Section 2.2(b) or Section 2.2(c)
shall be in the form of a document executed by the Officer and filed with the
Executive Vice President – Human Resources of AT&T Corp. (or his or her
designee).




 
(e)
Irrevocability of Deferral Elections.  Except as provided in Section 2.5(k) or
Section 2.6, an election related to awards, dividend equivalent payments, salary
and/or other compensation otherwise payable currently in any calendar year shall
become irrevocable on the last day prior to the beginning of such calendar year.




 
(f)
Elections to Defer Made by Newly-Eligible Officers.  Notwithstanding anything to
the contrary contained in this Section 2.2, in the case of an Officer who is
newly eligible to participate in the Grandfathered Deferral Program, or in the
case of any Officer with respect to awards or compensation newly eligible to be
deferred under the Grandfathered Deferral Program, a deferral election may be
made with respect to compensation earned and otherwise receivable in the same
calendar year in which the election is made and subsequent to such election,
provided such election is made within ninety (90) days of such eligibility.



2.3
Deferred Amounts – Amounts Otherwise Payable in Cash.  Amounts of compensation
deferred under the Grandfathered Deferral Program pursuant to elections made
under the provisions of Section 2.2 that otherwise would be payable in cash
shall be credited to the Officer’s account and administered in accordance with
the following provisions:




 
(a)
General Rule.  Deferred amounts related to awards, dividend equivalent payments
which would otherwise have been distributed in cash by a Participating Company
and deferred amounts related to salary and/or other cash compensation shall be
credited to the employee’s account and shall bear interest from the date the
awards, dividend equivalent payments, salary and/or other cash compensation
would otherwise have been paid.




 
(b)
Interest Crediting Rate and Methodology.  The interest credited to the account
will be compounded at the end of each calendar quarter, and the annual rate of
interest applied at the end of any calendar quarter shall be determined by the
Committee from time to time; provided, however, that:

 

 
(i)
The annual interest rate to be applied with respect to the cash portion of an
employee’s (or former employee’s) deferred account balance as of December 31,
1998, plus any additions to such account after December 31, 1998, but prior to
January 1, 2000, that result from deferral elections made by the employee prior
to December 31, 1998 (reduced by any distributions attributable to such portion
of the employee’s deferred account balance), shall not be less than the
applicable ten (10) year U.S. Treasury Note rate for the prior calendar quarter,
plus five percent (5%).

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
The annual interest rate to be applied with respect to any additions to the cash
portion of an employee’s (or former employee’s) deferred account after December
31, 1999, but prior to January 1, 2001, that result from deferral elections made
by the employee prior to December 31, 1999, shall be the applicable ten (10)
year U.S. Treasury Note rate for the prior calendar quarter, plus five percent
(5%).




 
(iii)
The annual interest rate to be applied with respect to any additions to the cash
portion of an employee’s (or former employee’s) deferred account after December
31, 2000, shall be the applicable ten (10) year U.S. Treasury Note rate for the
prior calendar quarter, plus two percent (2%).




 
(c)
Special Transition Rule.  If an employee made an election described in Section
2.2, which election was effective on December 31, 1983, then such employee’s
account shall also be credited during 1984 with an amount equal to the deferred
amounts which would have been credited to the employee’s account during 1984 had
the company which employed the employee on December 31, 1983, continued to be a
Participating Company during 1984, and such amount shall bear interest in
accordance with Section 2.3(b) from the date such amount would have been
credited had such company continued to be a Participating Company during 1984.



2.4
Deferred Amounts – Amounts Otherwise Payable in AT&T Common Stock.  Amounts of
compensation deferred under the Grandfathered Deferral Program pursuant to
elections made under the provisions of Section 2.2 that otherwise would  be
payable in AT&T Common Stock shall be credited to the Officer’s account and
administered in accordance with the following provisions:




 
(a)
General Rule.  Deferred amounts related to awards that would otherwise have been
distributed in AT&T Common Stock by a Participating Company shall be credited to
the employee’s account as deferred AT&T Common Stock.




 
(b)
Special Transition Rule.  If an employee made an election described in Section
2.2, which election was effective on December 31, 1983, then such employee’s
account shall also be credited during 1984 with the deferred AT&T shares which
would have been credited to the employee’s account had the company which
employed the employee on December 31, 1983, continued to be a Participating
Company in the Plan and in the AT&T Senior Management Long Term Incentive Plan
during 1984.




 
(c)
Deferred Amounts Related to Dividend Equivalent Payments.  Prior to the
beginning of any calendar year, the Chairman of the Board and any other Officer
designated by the Chairman of the Board may elect that deferred amounts related
to dividend equivalent payments, which would otherwise have been distributed in
cash by a Participating Company during such calendar year, shall be credited to
the employee’s account as deferred AT&T Common Stock.  The number of deferred
AT&T Common Stock credited, with respect to each dividend equivalent, shall be
determined in accordance with the conversion formula set forth in Section
2.4(d), as if such dividend equivalent were the amount to be converted to a
number of additional deferred AT&T Common Stock.




 
(d)
Dividend Payment Conversions to AT&T Common Stock.  The employee’s account shall
also be credited on each dividend payment date for deferred AT&T Common Stock
with an amount equivalent to the dividend payable on the number of deferred AT&T
shares of Common Stock equal to the number of deferred AT&T shares of Common
Stock in the employee’s account on the record date for such dividend.  Such
amount shall then be converted to a number of additional deferred AT&T shares of
Common Stock determined by dividing such amount by the price of AT&T Common
Stock, as determined in the following sentence.  The price of AT&T Common Stock
related to any dividend payment date shall be the average of the daily high and
low sale prices of AT&T Common Stock on the New York Stock Exchange (“NYSE”) for
the period of five (5) trading days ending on such dividend payment date, or the
period of five (5) trading days immediately preceding such dividend payment date
if the NYSE is closed on the dividend payment date.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(e)
Adjustments in Number of Deferred AT&T Common Stock.  In the event of any change
in outstanding shares of AT&T Common Stock by reason of any stock dividend or
split, recapitalization, merger, consolidation, combination or exchange of
shares or other similar corporate change, the Committee shall make such
adjustments, if any, that it deems appropriate in the number of deferred AT&T
shares of Common Stock then credited to employees’ accounts.  Any and all such
adjustments shall be conclusive and binding upon all parties concerned.




 
(f)
Special Deferred Share Conversion Election.  An employee with deferred shares of
AT&T Common Stock credited to his account may make an irrevocable, one-time
election to convert all or a portion of the deferred shares of AT&T Common Stock
credited to his deferred account to their cash value amount and have such amount
credited to the employee’s account.  If an employee makes this conversion
election, the value of the deferred shares of AT&T Common Stock subject to the
employee’s conversion election shall be determined by multiplying (i) the number
of deferred shares of AT&T Common Stock credited to the employee’s account that
are subject to the employee’s conversion election, by (ii) the average of the
daily high and low sale prices of AT&T Common Stock on the NYSE during each of
the five (5) trading days immediately preceding the date applicable to the AT&T
Wireless Group split-off transaction, as determined by the Executive Vice
President - Human Resources of AT&T Corp., in consultation with the AT&T Law
Department.  After such cash value amount has been credited to the employee’s
account, it shall thereafter be credited with interest from time to time at the
applicable rate determined under Section 2.3(b) for amounts of salary and/or
other cash compensation deferred during the year in which the split-off of the
AT&T Wireless Group is consummated.  An employee’s conversion election must be
made within the time period established by the Executive Vice President - Human
Resources of AT&T Corp., in consultation with the AT&T Law
Department.  Notwithstanding the foregoing provisions of this Section 2.4(f), no
conversion of deferred shares of AT&T Common Stock to their cash value amount
shall have been effective unless (i) the Board (or its delegate) approves the
Separation and Distribution Agreement By and Between AT&T Corp. and AT&T
Wireless Services, Inc. (“Wireless Separation and Distribution Agreement”);
(ii) the Board (or its delegate) approves the Employee Benefits Agreement By and
Between AT&T Corp. and AT&T Wireless Services, Inc. (“Wireless Employee Benefits
Agreement”); and (iii) the AT&T Wireless Group split-off transaction
contemplated by the Wireless Separation and Distribution Agreement and the
Wireless Employee Benefits Agreement is consummated.  The period during which an
employee may submit a Special Deferred Share Conversion Election has closed, and
no such further elections shall be permitted under the Plan.



2.5
Distributions.  The amounts credited to an employee’s deferred account shall be
distributed in accordance with the following provisions:




 
(a)
Distribution Elections.  At the time an eligible employee makes an election to
participate in the Grandfathered Deferral Program, the employee shall also make
an election with respect to the distribution (during the employee’s lifetime or
in the event of the employee’s death) of the amounts credited to the employee’s
deferred account.  Except as provided in Section 2.5(k) or Section 2.6, such an
election related to the distribution during the employee’s lifetime, of amounts
otherwise payable currently in any calendar year, shall become irrevocable on
the last day prior to the beginning of such calendar year.  The election related
to the distribution in the event of the employee’s death, including the
designation of a Beneficiary or Beneficiaries, may be changed by the employee at
any time by filing the appropriate document with the Executive Vice President –
Human Resources of AT&T Corp. (or his or her designee).




 
(b)
Form of Distributions.  Amounts credited as cash plus accumulated interest shall
be distributed in cash; amounts credited as deferred shares of AT&T Common Stock
shall be distributed in the form of an equal number of AT&T shares of Common
Stock.

 

 
(c)
Number of Installment Payments.  With respect to amounts related to deferred
cash credited to the employee’s account under Section 2.3(a), and to deferred
shares of AT&T Common Stock credited to the employee’s account under Section
2.4(a), Section 2.4(b) or Section 2.4(c), an employee may elect to receive such
amounts in one payment or in some other number of approximately equal annual
installments (not exceeding twenty (20)), provided however, that the number of
annual installments may not extend beyond the life expectancy of the employee,
determined as of the date the first installment is paid.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Time of Commencement of Payments.  The employee’s election made pursuant to the
provisions of Section 2.5(a) shall also specify that the first installment (or
the single payment if the employee has so elected) shall be paid either (i) as
soon as practicable after the first day of the calendar quarter next following
the end of the month in which the employee attains the age specified in such
election, which age shall not be earlier than age fifty-five (55) or later than
age seventy and one-half (70½), or (ii) as soon as practicable after the first
day of the calendar quarter next following the end of the month in which the
employee retires from a Participating Company or otherwise terminates employment
with a Participating Company (except for a transfer to another Participating
Company); provided, however, that the Committee may, in its sole discretion,
direct that the first installment (or the single payment) shall be paid as soon
as practicable after the first day of the first calendar quarter in the calendar
year next following the year of retirement or other termination of
employment.  In addition, any Officer eligible to defer salary may specify that
the first installment (or the single payment if the employee has so elected)
shall be paid as soon as practicable after the first day of the first calendar
quarter in the calendar year next following the calendar year in which the
employee retires from a Participating Company or otherwise terminates employment
with a Participating Company (except for a transfer to another Participating
Company).




 
(e)
Acceleration of Distributions.  Notwithstanding an election pursuant to Section
2.5(c) and Section 2.5(d), the entire amount then credited to an employee’s
account shall be paid immediately in a single payment (i) if the employee is
discharged for cause by his Participating Company; (ii) if the such
Participating Company determines that the employee engaged in misconduct in
connection with the employee’s employment with the Participating Company; (iii)
if the employee, without the consent of his Participating Company and while
employed by such Participating Company or after the termination of such
employment, establishes a relationship with a competitor of the Participating
Company or engages in activity which is in conflict with or adverse to the
interest of the Participating Company as determined under the AT&T
Non-Competition Guideline; or (iv) the employee becomes employed by a
governmental agency having jurisdiction over the activities of a Participating
Company or any of its subsidiaries.




 
(f)
Distributions to Beneficiaries.  An employee may elect that, in the event the
employee should die before full payment of all amounts credited to the
employee’s deferred account, the balance of the deferred account shall be
distributed in one payment or in some other number of approximately equal annual
installments (not exceeding ten (10)) to the Beneficiary or Beneficiaries
designated in writing by the employee, or if no designation has been made, to
the estate of the employee.  The first installment (or the single payment if the
employee has so elected) shall be paid on the first day of the calendar quarter
next following the month of death; provided, however, that the Committee may, in
its sole discretion, direct that the first installment (or the single payment)
shall be paid as soon as practicable after the first day of the first calendar
quarter in the calendar year next following the year of death.




 
(g)
Installment Payment Methodology.  Installments subsequent to the first
installment to the employee, or to a Beneficiary or to the employee’s estate,
shall be paid on the first day of the applicable calendar quarter in each
succeeding calendar year until the entire amount credited to the employee’s
deferred account shall have been paid.  Deferred amounts held pending
distribution shall continue to be credited with interest or additional deferred
shares of AT&T Common Stock, as applicable, determined in accordance with
Section 2.3, Section 2.4(a), Section 2.4(b), Section 2.4(c), and Section 2.4(d).




 
(h)
Severe Financial Hardship.  In the event an employee, or the employee’s
beneficiary after the employee’s death, incurs a severe financial hardship, the
Committee, in its sole discretion, may accelerate or otherwise revise the
distribution schedules from the employee’s account to the extent reasonably
necessary to eliminate the severe financial hardship.  For the purpose of this
Section 2.5(h), a severe financial hardship will be considered to have occurred
only if (i) the hardship has been caused by an accident, illness, or other event
beyond the control of the employee or, if applicable, the beneficiary; and (ii)
the hardship cannot be satisfied by other reasonably available financial
resources of the employee, or if applicable, the beneficiary.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(i)
Obligation to Make Distributions of Deferred Amounts.  The obligation to make a
distribution of deferred amounts credited to an employee’s account during any
calendar year, plus the additional amounts credited on such deferred amounts
pursuant to Section 2.3, Section 2.4(a), Section 2.4(b), Section 2.4(c), and
Section 2.4(d), shall be borne by the Participating Company which otherwise
would have paid the related award or salary currently.  However, the obligation
to make distribution with respect to deferred amounts which are related to
amounts credited to an employee’s account under Section 2.3(c) and under Section
2.4(b), and with respect to which no Participating Company would otherwise have
paid the related award currently, shall be borne by the Participating Company
which employed the employee on January 1, 1984.




 
(j)
Elections to Forego Deferred Compensation.  Notwithstanding any provision of the
Plan to the contrary, the amount credited to a former Officer’s account shall be
reduced by the amount specified in an Election to Forego Compensation Form
executed by the former Officer under the AT&T Corp. Estate Enhancement Program,
and the reduction shall be effective as of the effective date of such election.




 
(k)
Modified Distribution Elections.  Notwithstanding the provisions of Section
2.5(a), Section 2.5(d), and any election made thereunder, an employee may modify
a prior distribution election to preclude payment of his deferred account
balance upon termination of employment and to provide for payment of the amount
credited to his deferred account to commence as soon as practicable after
attainment of a specific age (not greater than age sixty-five (65)) and to be
distributed in one payment or in some other number of approximately equal annual
installments (not exceeding ten (10)), provided that such modified distribution
election (the “Modified Deferral Election”) shall be effective with respect to
the employee only if (i) the Board (or its delegate) approves the Wireless
Separation and Distribution Agreement and the Wireless Employee Benefits
Agreement; (ii) the Modified Deferral Election is made on or before December 31,
2000, or such later date as approved by the AT&T Corp. Tax Department; (iii) the
AT&T Wireless Group split-off transaction contemplated by the Wireless
Separation and Distribution Agreement and the Wireless Employee Benefits
Agreement is consummated; and (iv) the employee becomes a “Transferred
Individual” as defined in the Wireless Employee Benefits Agreement.  A Modified
Deferral Election must be made within the time period established by the
Executive Vice President - Human Resources of AT&T Corp., in consultation with
the AT&T Corp. Law Department.  Once made, a Modified Deferral Election shall be
irrevocable.  If an employee makes more than one Modified Deferral Election, all
such Modified Deferral Elections made by the employee shall provide for payments
to commence at the same specific age and in the same number of annual
installments.  The period during which an employee may submit a Modified
Deferral Election has closed, and no such further elections shall be permitted
under the Plan.



2.6
Basic Deferral Distribution Option.




 
(a)
Notwithstanding the provisions of Section 2.5(a), Section 2.5(b), Section
2.5(c), and Section 2.5(d) to the contrary, effective thirty (30) days after the
date on which the Broadband Spin-Off occurs, a Participant shall have an option
to relinquish all of his rights under all prior deferral and distribution
elections made under the Grandfathered Deferral Program.  The rights to be
relinquished shall include, but not be limited to, the right to continued
deferral of the balance of his deferred account in the Grandfathered Deferral
Program (until full payment is made in accordance with the Participant’s
previous distribution elections made pursuant to Section 2.5), the right (to the
extent applicable) to future interest credits on the cash portion of his
deferred account as provided for in Section 2.3(a) and Section 2.3(b), and ten
(10) percent of his or her deferred account balance as of the Determination
Date.  In exchange for relinquishing all of his or her rights under the
Grandfathered Deferral Program, the Participant shall receive a single payment
of an amount equal to ninety percent (90%) of the Participant’s deferred account
balance as of the Determination Date (as determined under Section 2.6(a)(ii) and
Section 2.6(a)(iii)), payable in the form of AT&T Common Stock, provided,
however, that, effective as of November 20, 2008, accounts distributed under the
Basic Deferral Distribution Option shall be made pursuant to Section
2.6(a)(iv).  The distribution shall be made as soon as administratively
practicable after the applicable Determination Date, in a manner determined by
the Administrator, subject to the following terms and conditions:

 
 
 

--------------------------------------------------------------------------------

 
 

 
(i)
The Basic Deferral Distribution Option may be exercised only by an irrevocable
written election made by a Participant on a form approved by the Administrator
and filed with the Administrator on a date not earlier than thirty (30) days
after the date on which the Broadband Spin-Off occurs;




 
(ii)
For purposes of the Basic Deferral Distribution Option, the value of a
Participant’s deferred account as of the Determination Date shall equal the sum
of (1) the value of the deferred cash portion, and (2) the value of the portion
represented by the deferred shares of AT&T Common Stock, determined as follows:




 
(A)
The value of the deferred cash portion of a Participant’s deferred account shall
be the Participant’s deferred account balance (excluding any deferred shares of
AT&T Common Stock credited to such account) as of the Determination Date
(including all interest credited to such deferred account through that date);
and

 

 
(B)
The value of the portion represented by the deferred shares of AT&T Common Stock
(if any) of the Participant’s deferred account shall be determined by (1)
multiplying the number of deferred shares of AT&T Common Stock credited to the
Participant’s deferred account on the Determination Date, by (2) the AT&T Share
Price;

 

 
(iii)
For periods prior to November 20, 2008, the number of shares of AT&T Common
Stock to be distributed to a Participant who elects the Basic Deferral
Distribution Option shall be determined by dividing (1) ninety percent (90%) of
the value of the Participant’s deferred account (as determined in Section
2.6(a)(ii)), by (2) the AT&T Share Price.




  (iv) 
 On or after November 20, 2008, the distribution shall consist of (1) ninety
percent (90%) of the deferred shares of AT&T Common Stock (if any) credited to
the Participant’s deferred account, and (2) ninety percent (90%) of the value of
the deferred cash portion of a Participant’s deferred account balance (excluding
any deferred shares of AT&T Common Stock credited to such account) as of the
Determination Date (including all interest credited to such deferred account
through that date).




 
(v)
If a Participant is deceased, the Participant did not file an election for the
Basic Deferral Distribution Option with the Administrator prior to the
Participant’s death, and amounts are payable to one or more Beneficiaries from a
deceased Participant’s deferred account, each of the Participant’s Beneficiaries
shall have the independent right to elect the Basic Deferral Distribution Option
with respect to the portion of the deceased Participant’s deferred account to
which the respective Beneficiary is then entitled, subject to substantially the
same terms and conditions that would be applicable under this Section 2.6 if the
Beneficiary were a Participant; and




 
(vi)
The Administrator may, in his or her sole discretion, require the Participant to
execute a written receipt or such other documentation determined to be
appropriate, on a form approved by the Administrator, as a condition for receipt
of the shares of AT&T Common Stock.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
No Participant’s election of the Basic Deferral Distribution Option pursuant to
Section 2.6(a) shall be effective (and no distribution shall be made pursuant to
a Participant’s election of the Basic Deferral Distribution Option) until the
later of (i) thirty (30) days after the date on which the Broadband Spin-Off
occurs; or (ii) the satisfaction of all federal and state securities law
requirements relative to the distribution of AT&T Common Stock to Participants
who elect the Basic Deferral Distribution Option.



2.7
Termination of Participation.  A Participant’s participation in the
Grandfathered Deferral Program shall terminate when the first of any of the
following events occurs:




 
(a)
The death of the Participant;




 
(b)
The Participant ceases to have an account balance under the Grandfathered
Deferral Program;




 
(c)
The Board (or its delegate) terminates the Grandfathered Deferral Program
pursuant to the provisions of Section 5.1; or




 
(d)
The Board (or its delegate) terminates the Plan pursuant to the provisions of
Section 5.1.



Section
3.
Executive Deferral Program


3.0
Establishment of Executive Deferral Program.  The Executive Deferral Program was
established as part of the Plan, effective January 1, 2005, and applies to
payments of Annual Base Salary and Annual Bonus, and grants of Long Term Awards,
to Eligible Executives by a Participating Company that were not earned and
vested prior to January 1, 2005.



3.1
Eligibility.  An individual shall be an Eligible Executive who is eligible to
participate in the Executive Deferral Program if he or she is an active employee
of a Participating Company who is classified as either an Officer or an E-Band.



3.2
Commencement of Participation.  An Eligible Executive may elect to participate
in the Executive Deferral Program initially, and for any Service Period
thereafter, by making a deferral election in accordance with the provisions of
Section 3.3.



3.3                                      Deferral Elections.



 
(a)
Form of Deferral Elections.  Any deferral election under the Executive Deferral
Program shall be made in writing on such form, or in such other manner, as the
Administrator (or his or her designee) shall prescribe from time to time.  Each
deferral election shall apply to a specified Service Period, and with respect to
such Service Period shall (i) designate the type of compensation identified in
Section 3.3(b) the Eligible Executive elects to defer; (ii) specify the amount
(subject to the percentage limitations in Section 3.3(b)) of each type of
compensation attributable to the Service Period which the Eligible Executive
elects to defer; and (iii) indicate the Eligible Executive’s election to receive
distribution of the deferred amounts upon his or her Separation From Service in
a manner that conforms with the provisions of Section 3.8 and/or in the form of
an in-service distribution that conforms with the provisions of Section 3.9.




 
(b)
Allowable Amounts of Compensation for Deferral.  Under the Executive Deferral
Program, an Eligible Executive may elect to defer the following amounts of
compensation with respect to any Service Period:




 
(i)  
Up to fifty percent (50%) of the Eligible Executive’s Annual Base Salary;

 
 
 

--------------------------------------------------------------------------------

 

 
(ii)  
Up to one hundred percent (100%) of the Eligible Executive’s Annual Bonus; and




 
(iii)  
Up to one hundred percent (100%) of the Eligible Executive’s annual grant of
Long-Term Awards.




 
(c)
Time of Deferral Elections.  Except as provided in Section 3.3(d), a deferral
election under the Executive Deferral Program must be made no later than the
time specified by the Administrator; provided, however, that:




 
(i)
A deferral election with respect to the deferral of an Eligible Executive’s
Annual Base Salary shall be made no later than the last day of the calendar year
immediately preceding the Service Period to which such deferral election
applies; and




 
(ii)
A deferral election with respect to the deferral of an Eligible Executive’s
Annual Bonus and/or Long Term Awards that constitute “performance-based
compensation” (as defined in the federal income tax regulations for Code Section
409A) shall be made no later than six (6) months before the end of the
applicable Service Period.



Notwithstanding the preceding provisions of this Section 3.3(c), the
Administrator (or his or her designee) may, in his or her sole discretion,
require that a deferral election with respect to an Eligible Executive’s Annual
Base Salary, Annual Bonus, and Long Term Awards (if any) for a particular
Service Period all be made prior to the last day of the calendar year
immediately preceding the Service Period to which such deferral election
applies.



 
(d)
Newly Eligible Executives.  If an Eligible Executive first becomes eligible to
participate in the Executive Deferral Program during a Service Period, the
Eligible Executive may make an initial deferral election within thirty (30) days
after the Eligible Executive first becomes eligible to participate in the
Executive Deferral Program.  Such deferral election shall be made only with
respect to Annual Base Salary, Annual Bonus, and Long Term Award compensation
earned, payable or granted for services performed by the Eligible Executive
after the deferral election is made.




 
(e)
Irrevocability of Deferral Elections.  A deferral election (including the
distribution elections comprising part of a deferral election) under the
Executive Deferral Program shall be deemed made when it is received by the
Administrator (or his or her designee) but in any event such election must be
received before the commencement of the Service Period.  Once a deferral
election under the Executive Deferral Program has been made, it shall be
irrevocable, and except as provided in Section 3.14 and Section 3.15, shall not
be subject to any subsequent modification as to the amount of compensation to be
deferred for the particular Service Period and/or the time and form of payment
of the deferred compensation to which such election applies.




 
(f)
Cessation of Deferrals.  Notwithstanding any provision of the Plan to the
contrary, no Eligible Executive may make an election to defer compensation under
the Executive Deferral Program that provides for the crediting of any amount of
deferred compensation to a deferral account under the Plan after December 31,
2006.




 
(g)
Independent Annual Deferral Elections.  An Eligible Executive may annually make
a deferral election covering his or her Annual Base Salary, Annual Bonus, and
Long Term Awards attributable to a particular Service Period.  The Eligible
Executive’s deferral election made for each Service Period shall be independent
of his or her deferral elections made for other Service Periods.  All deferral
elections made under the Executive Deferral Program shall be independent of the
Eligible Executive’s deferral elections, if any, made under the Grandfathered
Deferral Program.



3.4
Crediting Accounts.




 
(a)
Types of Deferred Compensation Credited to Accounts.  The deferred compensation
credited to the cash portion of a Participant’s deferral account under the
Executive Deferral Program shall be amounts of deferred Annual Base Salary and
Annual Bonus that, but for the Participant’s deferral election, would have been
payable to the Participant as cash, plus the Company Matching Contributions
associated with such deferred compensation.  The deferred compensation credited
to the deferred AT&T share unit portion of a Participant’s deferral account
under the Executive Deferral Program shall be deferred Long Term Awards that,
but for the Participant’s deferral election, would have been payable to the
Participant as shares of AT&T Common Stock.

 
 
 

--------------------------------------------------------------------------------

 

                      (b)  
Amounts of Deferred Compensation Credited to Accounts.  The amounts of deferred
compensation credited to a Participant’s account under the Executive Deferral
Program with respect to any deferral election shall be determined in accordance
with the following provisions:




 
(i)
Annual Base Salary.  The amount of Annual Base Salary to which a Participant’s
deferral election shall be applied shall first be reduced by any pre-tax benefit
deductions (including medical benefit premiums payable under a Code Section 125
plan and/or any contributions to a healthcare reimbursement account plan), but
shall not be reduced for contributions made to the Savings Plan.  The amount of
Annual Base Salary credited to a Participant’s deferral account shall be the
percentage of his or her Annual Base Salary in any paycheck to be deferred under
the Executive Deferral Program, net of withholding deductions for FICA and
Medicare taxes due on the deferred amount of Annual Salary and federal and state
income tax withholding based on the FICA and Medicare tax deductions.
 
 
(ii)
Annual Bonus.  The amount of Annual Bonus credited to a Participant’s deferral
account shall be the percentage of Annual Bonus to be deferred under the
Executive Deferral Program, net of withholding deductions for FICA and Medicare
taxes due on the deferred amount of the Annual Bonus and federal and state
income tax withholding based on the FICA and Medicare tax deductions.




 
(iii)       
Long Term Awards.  The amount of Long Term Awards credited to a Participant’s
deferral account shall be the percentage of Long Term Awards to be deferred
under the Executive Deferral Program, net of withholding deductions for FICA and
Medicare taxes due on the deferred amount of the Long Term Awards and federal
and state income tax withholding based on the FICA and Medicare tax deductions.



3.5 
Company Matching Contributions.  Amounts of Annual Base Salary and Annual Bonus
deferred under the Executive Deferral Program are eligible for Matching Company
Contributions as provided in this Section 3.5.



                             (a)        
Matching Contribution Rate Formula.  Subject to the limitations set forth in
Section 3.5(b), the Company shall match a Participant’s contributions of
deferred Annual Base Salary and deferred Annual Bonus under the Executive
Deferral Program for a payroll period with periodic cash contributions to the
Participant’s deferral account at the rate of two-thirds of the sum of the
Participant’s deferred Annual Base Salary and Annual Bonus under the Executive
Deferral Program for such payroll period.



                             (b)        
Maximum Company Matching Contribution.  Notwithstanding the provisions of
Section 3.5(a), the Company Matching Contribution to the Executive Deferral
Program with respect to a Participant for any payroll period shall not exceed
four percent (4%) of the sum of a Participant’s Annual Base Salary and Annual
Bonus for the payroll period (before reduction by the amount of Participant’s
deferrals under the Executive Deferral Program, the amount of the Participant’s
elective deferrals under the Savings Plan, and the amount of any pre-tax salary
reductions for the Participant under a Company-sponsored Code Section 125
cafeteria plan), less the amount of “company matching contributions” allocated
to the Participant’s account under the Savings Plan for the corresponding
payroll period.  For purposes of applying this limitation, the Company shall
first match a Participant’s contributions, if any, to the Savings Plan until the
allowable annual compensation and/or contribution limitations under the Savings
Plan are attained; provided, however, that the Company Matching Contribution on
the deferred portion of an Officer’s Annual Bonus shall be credited entirely to
his or her deferral account under the Executive Deferral Program.

 
 
 

--------------------------------------------------------------------------------

 


 
(c)
Annual Limitation on Company Matching Contribution.  In no event shall the
amount of the Company Matching Contribution made pursuant to Section 3.5(a) and
Section 3.5(b) with respect to any Participant for any Plan Year exceed one
hundred percent (100%) of the “matching company contribution” that could have
been credited to the Participant’s account under the Savings Plan in the absence
of any plan-based restrictions that reflect the limits on qualified plan
contributions under the Code.



3.6                                      Vesting.


                              (a)         
Participant Contributions.  A Participant shall be one hundred percent (100%)
vested at all times in his or her contributions of deferred Annual Base Salary,
Annual Bonus, and Long Term Awards (and all earnings thereon) to his or her
deferral account under the Executive Deferral Program.



                              (b)         
Company Matching Contributions.  The Company Matching Contributions credited to
a Participant’s deferral account under the Executive Deferral Program (and any
earning thereon) shall be one hundred percent (100%) vested after the
Participant completes three (3) Years of Service.  If not then vested, the
Company Matching Contributions credited to a Participant’s account under the
Executive Deferral Program (and any earning thereon) shall also become one
hundred percent (100%) vested, regardless of his or her number of Years of
Service, upon the occurrence of any of the following events prior to (or
concurrent with) his or her Separation From Service:




 
(i)
The Participant terminates employment the Company with eligibility for AT&T
Corp. Postretirement Welfare Benefits under the AT&T Pension Plan or the AT&T
Management Pension Plan;




 
(ii)
The Participant separates from service due to permanent disability;




 
(iii)
The Participant attains the first day of the month in which his or her
sixty-fifth (65th) birthday occurs;




 
(iv)
The Participant separates from service pursuant to a Company-initiated force
reduction program or in accordance with the Company’s practices with respect to
technological displacement;




 
(v)
The Participant is laid off (Participant’s position is eliminated or relocated
and redeployment is not possible);




 
(vi)
The Participant dies;




 
(vii)
The Participant is assigned to an entity, other than a Participating Company or
another Affiliate., and terminates employment with a Participating Company
solely for this purpose;
 
 
(viii)
The Participant’s employment with a Participating Company is terminated on
account of a disposition of assets or disposition of a subsidiary;




 
(ix)
The Participant’s employment with a Participating Company is terminated as part
of an outsourcing transaction;




 
(x)
This Plan is terminated or partially terminated, or there is a complete
discontinuance of contributions by a Participating Company, other than by reason
of being merged into, or consolidated with, another Participating Company; or




 
(xi)
Upon the date a “Change in Control” (as such term is defined in the 2004
Incentive Program as of May 19, 2004) occurs, provided he or she is a CIC
Eligible Employee.



                            (c)       
Forfeitures.  If a Participant terminates employment with the Employer before
the Company Matching Contributions credited to his or her deferral account are
one hundred percent (100%) vested, the Participant’s Company Matching
Contributions and the associated earnings credited to the Participant’s deferral
account under the Executive Deferral Program shall be forfeited.  The Company
Matching Contributions and any earnings thereon credited to a Participant’s
deferral account under the Executive Deferral Program shall also be forfeited if
the Participant violates the AT&T Non-Competition Guidelines or the AT&T Code of
Conduct.

 
 
 

--------------------------------------------------------------------------------

 
 
3.7                                   Deferral Account Earnings.


                            (a)       
Earnings on Cash Portion of Deferral Account.  The annual rate of interest
crediting on amounts allocated to the cash portion of a Participant’s deferral
account under the Executive Deferral Program shall be equal to the yield on the
ten (10) year U.S. Treasury Note, plus a premium amount, denominated as a
percentage rate, determined by the Board (or its designee) from time to
time.  For 2005 and all subsequent years until modified by the Board (or its
designee), the applicable premium amount shall be equal to two percent
(2%).  Interest on amounts held in the cash portion of a Participant’s deferral
account under the Executive Deferral Program shall be credited quarterly, at the
end of each calendar quarter, based on the actual average ten (10) year U.S.
Treasury Note rate (and if applicable, any premium adjustment) for the prior
calendar quarter.



                            (b)       
Earnings on Share Unit Portion of Deferral Account.  The deferred AT&T share
unit portion of each Participant’s deferral account under the Executive Deferral
Program shall be credited on each dividend payment date for AT&T Common Stock
with an amount equal to the dividend payment on the number of shares of AT&T
Common Stock that is equal to the number of AT&T share units credited to the
respective Participant’s deferral account.  That amount is then converted to an
additional number of deferred AT&T share units and credited to the respective
Participant’s deferral account under the Executive Deferral Program.  For
valuation purposes, the deferred AT&T share unit portion of a Participant’s
deferral account under the Executive Deferral Program will be indexed to the
AT&T Share Price.



3.8
Distributions of Deferred Compensation Upon Separation From Service.




 
(a)
General Rule.  Subject to Section 3.8(d), distributions of amounts of Annual
Base Salary, Annual Bonus, and Long Term Awards deferred under the Executive
Deferral Program pursuant to a specific deferral election (and any associated
Company Matching Contributions and earnings) shall be made upon the
Participant’s Separation From Service at a time and in a form elected pursuant
to Section 3.3 which conforms with the provisions of this Section 3.8, except to
the extent that the Participant elects to have permissible amounts of such
deferred compensation paid in the form of an in-service distribution pursuant to
Section 3.9.




 
(b)
Form of Payments.  An Eligible Executive’s deferral election that includes an
election to receive payment of deferred compensation upon the Eligible
Executive’s Separation From Service shall specify whether the deferred
compensation to which the deferral election applies shall be paid in the form of
either (i) a single payment; or (ii) annual installments.  If the Eligible
Executive elects the annual installment payment option, he or she shall also
specify the number of annual installments to be made, ranging between a minimum
of two (2) annual installments and a maximum of ten (10) annual
installments.  If a Participant elects the single payment option, the Plan shall
make a single payment to the Participant of all amounts of compensation (and any
associated Company Matching Contributions and earnings) credited to the
Participant’s deferral account for the particular Service Period.  If a
Participant elects the installment payment option, the Plan shall pay to the
Participant all amounts of compensation (and any associated Company Matching
Contributions and earnings) credited to the Participant’s deferral account for
the particular Service Period in the specified number of annual installment
payments.




 
(c)
Medium of Payment.  Under either the single payment or the annual installment
payment options described in Section 3.8(b), (i) the distributable amount
credited to the cash portion of a Participant’s deferral account under the
Executive Deferral Program attributable to the particular Service Period shall
be paid in the form of cash; and (ii) the distributable amount credited to the
AT&T share unit portion of a Participant’s deferral account under the Executive
Deferral Program attributable to the particular Service Period shall be paid in
the form of shares of AT&T Common Stock equal to the number of AT&T share units
credited to the AT&T share unit portion of a Participant’s deferral account
under the Executive Deferral Program.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Timing of Payments.




 
(i)
Single Payment Option.  As part of each deferral election that provides for
payment of deferred compensation upon the Participant’s Separation From Service
in the form of a single payment, the Participant shall specify whether such
payment is to be made either:




 
(A)
On the first day of the calendar quarter that begins six (6) months after the
calendar quarter during which the Participant incurs a Separation From Service
with the Employer; or




 
(B)
On the first day of the calendar quarter that immediately follows the first
one-year anniversary of the Participant’s Separation From Service with the
Employer.




 
(ii)
Installment Payments.  As part of each deferral election that provides for
payment of deferred compensation upon the Participant’s Separation From Service
in the form of installment payments, the Participant shall specify whether such
payments shall commence either:




 
(A)
On the first day of the calendar quarter that begins six (6) months after the
calendar quarter during which the Participant incurs a Separation From Service
with the Company, with any subsequent annual installment payments being made on
the first day of the same calendar quarter of each subsequent calendar year; or




 
(B)
On the first day of the calendar quarter that immediately follows the first
one-year anniversary of the Participant’s Separation From Service with the
Company, with any subsequent annual installment payments being made on the first
day of the same calendar quarter of each subsequent calendar year.



3.9                                      In-Service Distributions.


                            (a)        
Election of In-Service Distributions.  In lieu of making an election for a
distribution of deferred compensation upon Separation From Service pursuant to
Section 3.8, a Participant may, as part of his or her deferral election for a
particular Service Period, elect to receive an in-service distribution.  An
in-service distribution election must specify (i) a source of the in-service
distribution; and (ii) an in-service payment date.  Pursuant to Section 3.3(e),
an in-service distribution election which comprises part of a deferral election
shall be irrevocable once it is received by the Administrator.



                           (b)       
Source of In-Service Distribution.  The source of an in-service distribution is
limited to either the Annual Base Salary (plus any earnings thereon) or the
Annual Bonus (plus any earnings thereon) which a Participant elects pursuant to
Section 3.3 to defer for the particular Service Period.  An in-service
distribution election shall apply to the entire amount of the specified source
of compensation that is deferred by the Participant for the particular Service
Period.  Company Matching Contributions made with respect to a Participant’s
deferral of Annual Base Salary or Annual Bonus for a Service Period shall not be
distributed as part of an in-service distribution.



                            (c)        
In-Service Payment Date.  An election to receive an in-service distribution
shall specify a future date (referred to as the “in-service payment date”) as of
which the in-service distribution shall be made.  Such in-service payment shall
be at least four (4) years but no more than ten (10) years after the date on
which the deferral election that includes the in-service distribution election
is made.

 
 
 

--------------------------------------------------------------------------------

 
 
                             (d)        
Timing of In-Service Distribution.  An in-service distribution shall be made to
a Participant as soon as practicable during the third calendar quarter (July 1
to September 30) of the year during which the in-service payment date specified
by the Participant occurs.



                             (e)        
Form of Payment.  All in-service distributions shall be made in the form of a
lump sum cash payment.



                            (f)        
Limitation on Number of In-Service Distribution Elections.  A Participant may
have no more than three (3) in-service distribution elections in force under the
Executive Deferral Program at anytime.



                            (g)       
Priority of Payment.  In the event that an Eligible Executive has a Separation
From Service prior to the date indicated in his or her in-service distribution
election, the Eligible Executive’s entire deferred compensation under the Plan
shall be payable at the time and form as if the eligible executive had made a
deferral election that provides for distribution pursuant to
Section 3.8(d)(i)(A) upon a Separation From Service.



3.10                                   Payments After Death of Participant.


                            (a)       
Beneficiary Election.  At the time an Eligible Executive first enrolls to
participate in the Executive Deferral Program, the Eligible Executive shall be
required to make and file a Beneficiary Election with the Administrator (or his
or her designee).  The Beneficiary Election shall be made in writing on such
form or forms as the Administrator (or his or her designee) shall prescribe.  As
part of the Beneficiary Election, the Participant shall (i) designate a
Beneficiary to receive the distribution of the balance of the Participant’s
deferral account under the Executive Deferral Program in the event of the
Participant’s death; and (ii) specify the number of annual installment payments
(up to a maximum of five (5) payments) through which such account balance is to
be made to the Participant’s Beneficiary.  Such Beneficiary Election shall be
effective upon the Participant’s death.  Prior to death, a Participant may
change his or her designated Beneficiary (but not the specified number of annual
installment payments) from time to time following the procedures established by
the Administrator (or his or her designee).  Once a Participant’s Beneficiary
Election is made, the Participant’s specification of the number of annual
installment payments shall be irrevocable.  The designation of a Participant’s
Beneficiary on his or her Beneficiary Election shall be irrevocable upon the
death of the Participant.  If, for any reason, the Administrator (or his or her
designee) determines that it does not have a valid Beneficiary Election on file
at the time of the Participant’s death, the Participant shall be deemed to have
made a Beneficiary Election in which the Participant (i) designated his or her
estate as the Beneficiary; and (ii) specified that his or her deferral account
under the Executive Deferral Program be paid to the Beneficiary in a single
payment.



                           (b)      
Payments to Beneficiary.  Upon the death of a Participant, the first payment of
all of the Participant’s deferral account balance under the Executive Deferral
Program shall be made to the Participant’s Beneficiary during the calendar
quarter that begins immediately after the calendar quarter during which the
Participant’s death occurs.  If the Participant dies after the commencement of
payment of his or her deferral account under the Executive Deferral Program, the
Plan shall pay the remainder of the balance of the Participant’s account under
the Executive Deferral Program to the Participant’s Beneficiary in the number of
payments specified in the Participant’s Beneficiary Election at such time as
when the payments would have been paid to the Participant had his or her death
not occurred.  Any in-service distribution that a Participant may have elected
pursuant to Section 3.9 but not received prior to the date of his or her death
shall be paid to the Participant’s Beneficiary during the calendar quarter that
begins immediately after the calendar quarter during which the Participant’s
death occurs.  If, for any reason, the AT&T Executive Compensation Department is
not notified of the Participant’s death until after the end of the calendar
quarter that begins immediately after the calendar quarter during which the
Participant’s death occurs, the first payment of all of the Participant’s
deferral account balance under the Executive Deferral Program and the payment of
any in-service distribution the Participant had elected but not received prior
to his or her death shall be made to the Participant’s Beneficiary within such
period of time as may be provided for under the provisions of Code Section 409A.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Medium of Payment to Beneficiary.  Amounts credited to the cash portion of a
Participant’s deferral account under the Executive Deferral Program shall be
paid to the Participant’s Beneficiary in the form of cash.  Amounts credited to
the AT&T share unit portion of a Participant’s deferral account under the
Executive Deferral Program shall be paid to the Participant’s Beneficiary in the
form of shares of AT&T Common Stock equal to the number of AT&T share units
credited to the AT&T share unit portion of a Participant’s deferral account
under the Executive Deferral Program.



3.11
Periodic Statements to Participants.  The Administrator (or his or her designee)
shall deliver a statement to each Participant in the Executive Deferral Program
each calendar quarter that reports with respect to the immediately preceding
calendar quarter (i) the amount of contributions of the Participant’s deferred
compensation received by the Plan during such calendar quarter; (ii) the amount
of Company Matching Contributions credited to the Participant’s deferral account
during such calendar quarter; (iii) the amount of interest credited to the cash
portion of a Participant’s deferral account under the Executive Deferral Program
during such calendar quarter; and (iv) the amount of dividends (if any)
reinvested in the AT&T share unit portion of the Participant’s’ deferral account
during such calendar quarter.



3.12
Impact of Participation in Executive Deferral Program.  The rules and procedures
for the Executive Deferral Program set forth in this Section 3 shall only apply
to the Executive Deferral Program.  Neither the establishment of the Executive
Deferral Program nor the rules and procedures for the Executive Deferral Program
set forth in this Section 3 shall have any bearing or impact on the
Grandfathered Deferral Program or any Participant’s deferral account or deferral
and distribution elections made thereunder.  An Eligible Executive’s decision to
participate in the Executive Deferral Program, and any deferral election made
under the Executive Deferral Program as a result of such decision to
participate, shall not, in any way, impact the Eligible Executive’s deferral
account or deferral and distribution elections made under the Grandfathered
Deferral Program.  A Participant’s Beneficiary Election made pursuant to
Section 3.10 (including his or her designation of a Beneficiary) shall be
independent of any election as to the form or number of payments upon death or
any designation of a Beneficiary made by a Participant for purposes of the
Grandfathered Deferral Program.



3.13
Delay in Deferred Compensation Payments to Specified Employees.  Notwithstanding
any other provision of the Plan or the Executive Deferral Program to the
contrary, if a Participant in the Executive Deferral Program incurs a Separation
From Service on or after January 1, 2005, and at the time of such Separation
From Service the Participant is a Specified Employee, no payment of deferred
compensation from the Participant’s deferral account under the Executive
Deferral Program shall be made to, or with respect to, such Participant before
the date that is six (6) months after the Participant’s Separation From Service
(or if earlier, the date of the Participant’s death).  Any payment from a
deferral account under the Executive Deferral Program that, but for the
application of the preceding provisions of this Section 3.13, would have been
paid to a Participant at any time during the first six (6) months after the
Participant’s Separation From Service (or if earlier, the date of the
Participant’s death) shall be accumulated (including any earnings thereon
credited in accordance with Section 3.7 during the period that payment is
delayed pursuant to this Section 3.13) and paid to the Participant on the first
day of the seventh (7th) month following the Participant’s Separation From
Service.  Any payment under the Executive Deferral Program to a Specified
Employee not scheduled to be made during the first six (6) months after the
Participant’s Separation From Service shall be made at the time or times
provided for in the Participant’s Deferral Election and Section 3.8 or Section
3.9, as applicable.  Notwithstanding the foregoing, in the event that an
Eligible Executive’s in-service distribution date occurs within six (6) months
following his or her Separation From Service, such in-service distribution date
shall be disregarded and shall be of no force or effect.



3.14
Prohibition on Acceleration of Payments of Deferred
Compensation.  Notwithstanding any provision of the Executive Deferral Program
as set for the herein to the contrary except the provisions of Section 3.15, any
acceleration of the time or schedule of any payment of deferred compensation
under the terms of the Executive Deferral Program or the amount of such deferred
compensation scheduled to be paid under the terms of the Executive Deferral
Program, shall be prohibited on or after January 1, 2005, unless such change to
the time, schedule or amount of the deferred compensation payment qualifies for
an exception established in the federal income tax regulations underlying the
prohibition on acceleration of deferred compensation payments set forth in Code
Section 409A(a)(3).

 
 
 

--------------------------------------------------------------------------------

 
 
3.15
Special Distribution Provision.  Notwithstanding any provision of the Executive
Deferral Program as set forth herein to the contrary, in the event that (i) the
Internal Revenue Service prevails in a claim that all or any portion of a
Participant’s deferral account under the Executive Deferral Program is required
to be included in the Participant’s taxable income for any taxable year of such
Participant prior to the taxable year during which such amount is otherwise to
be distributed to him or her due to the Plan’s failure to satisfy the
requirements of Code Section 409A; or (ii) legal counsel satisfactory to the
Company and the applicable Participant renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the affected portion of
the Participant’s deferral account that is required to be included in the
Participant’s taxable income shall be immediately distributed to the Participant
(or his or her Beneficiary).  For purposes of this Section 3.15, the Internal
Revenue Service shall be deemed to have prevailed in a claim if such claim is
upheld by a court of final jurisdiction, or if the Company or Participant, based
on an opinion of legal counsel satisfactory to the Company and the Participant
fails to appeal a decision of the Internal Revenue Service, or a court of
applicable jurisdiction, with respect to such claim, to an appropriate Internal
Revenue Service appeals authority or to a court of higher jurisdiction within
the appropriate time period.



3.16
Termination of Participation in Executive Deferral Program.  A Participant’s
participation in the Executive Deferral Program shall terminate upon the
occurrence of the first of any of the following events:




 
(a)
The death of the Participant;




 
(b)
The Participant ceases to have a deferral account balance under the Executive
Deferral Program;




 
(c)
The Board (or its delegate) terminates the Executive Deferral Program pursuant
to the provisions of Section 5.1; or




 
(d)
The Board (or its delegate) terminates the Plan pursuant to the provisions of
Section 5.1.



Notwithstanding the provisions of Section 3.16(b) or Section 3.16(c), an
individual who has a deferral account balance under the Grandfathered Deferral
Program shall continue to be a Participant in the Grandfathered Deferral Program
and the Plan until his or her participation in the Grandfathered Deferral
Program also terminates in accordance with the provisions of Section 2.8.




Section
4.
Claims and Appeals


4.0
Claims.  A person who believes that he or she is being denied a benefit to which
he or she is entitled under this Plan (hereinafter referred to as a “Claimant”)
may file a written request for such benefit with the Executive Compensation
Administration Department, setting forth his or her claim.  The request must be
addressed to the AT&T Executive Compensation Administration Department at its
then principal place of business.



4.1
Claim Decision.  Upon receipt of a claim, the AT&T Executive Compensation
Administration Department shall review the claim and provide the Claimant with a
written notice of its decision within a reasonable period of time, not to exceed
ninety (90) days, after the claim is received.  If the AT&T Executive
Compensation Administration Department determines that special circumstances
require an extension of time beyond the initial ninety (90) day claim review
period, the AT&T Executive Compensation Administration Department shall notify
the Claimant in writing within the initial ninety (90) day period and explain
the special circumstances that require the extension and state the date by which
the AT&T Executive Compensation Administration Department expects to render its
decision on the claim.  If this notice is provided, the AT&T Executive
Compensation Administration Department may  take up to an additional ninety (90)
days (for a total of one hundred eighty (180) days after receipt of the claim)
to render its decision on the claim.

 
 
 

--------------------------------------------------------------------------------

 
 
If the claim is denied by the AT&T Executive Compensation Administration
Department, in whole or in part, the AT&T Executive Compensation Administration
Department shall provide a written decision using language calculated to be
understood by the Claimant and setting forth:  (i) the specific reason or
reasons for such denial; (ii) specific references to pertinent provisions of
this Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary; (iv) a
description of the Plan’s procedures for review of denied claims and the steps
to be taken if the Claimant wishes to submit the claim for review; (v)  the time
limits for requesting a review of a denied claim under Section 4.2 and for
conducting the review under Section 4.3; and (vi) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA if the claim is
denied following review under Section 4.3.
 
4.2
Request for Review.  Within sixty (60) days after the receipt by the Claimant of
the written decision on the claim provided for in Section 4.1, the Claimant may
request in writing that the Administrator review the determination of the AT&T
Executive Compensation Administration Department.  Such request must be
addressed to the Administrator at the address for giving notice to the
Administrator designated in Section 7.5.  To assist the Claimant in deciding
whether to request a review of a denied claim or in preparing a request for
review of a denied claim, a Claimant shall be provided, upon written request to
the Administrator and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim.  The Claimant or
his or her duly authorized representative may, but need not, submit a statement
of the issues and comments in writing, as well as other documents, records or
other information relating to the claim for consideration by the
Administrator.  If the Claimant does not request a review of the AT&T Executive
Compensation Administration Department’s decision by the Administrator within
such sixty (60) day period, the Claimant shall be barred and estopped from
challenging the determination of the AT&T Executive Compensation Administration
Department.



4.3
Review of Decision.  Within sixty (60) days after the Administrator’s receipt of
a request for review, the Administrator will review the decision of the AT&T
Executive Compensation Administration Department.  If the Administrator
determines that special circumstances require an extension of time beyond the
initial sixty (60) day review period, the Administrator shall notify the
Claimant in writing within the initial sixty (60) day period and explain the
special circumstances that require the extension and state the date by which the
Administrator expects to render its decision on the review of the claim.  If
this notice is provided, the Administrator may take up to an additional sixty
(60) days (for a total of one hundred twenty (120) days after receipt of the
request for review) to render its decision on the review of the claim.



During its review of the claim, the Administrator shall:


                       (a)  
Take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial review of the claim
conducted pursuant to Section 4.1;



                        (b)  
Follow reasonable procedures to verify that its benefit determination is made in
accordance with the applicable Plan documents; and



                       (c)  
Follow reasonable procedures to ensure that the applicable Plan provisions are
applied to the Participant to whom the claim relates in a manner consistent with
how such provisions have been applied to other similarly-situated Participants.



After considering all materials presented by the Claimant, the Administrator
will render a decision, written in a manner designed to be understood by the
Claimant.  If the Administrator denies the claim on review, the written decision
will include (i) the specific reasons for the decision; (ii) specific references
to the pertinent provisions of this Plan on which the decision is based; (iii) a
statement that the Claimant is entitled to receive, upon request to the
Administrator and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim; and (iv) a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.
 
 
 

--------------------------------------------------------------------------------

 

The Administrator shall serve as the final review committee under the Plan and
shall have sole and complete discretionary authority to administer, interpret,
construe and apply the Plan provisions, and determine all questions of
administration, interpretation, construction, and application of the Plan,
including questions and determinations of eligibility, entitlement to benefits
and the type, form and amount of any payment of benefits, all in its sole and
absolute discretion. The Committee shall further have the authority to determine
all relevant facts and related issues, and all documents, records and other
information relevant to a claim conclusively for all parties, and in accordance
with the terms of the documents or instruments governing the Plan.  Decisions by
the Administrator shall be conclusive and binding on all parties and not subject
to further review.


In any case, a Participant or Beneficiary may have further rights under
ERISA.  The Plan provisions require that Participants or Beneficiary pursue all
claim and appeal rights described in this Section 4 before they seek any other
legal recourse regarding claims for benefits.




Section
5.
Amendment and Termination


5.0
Continuation of Program.  The Company does not guarantee the continuation of the
Plan or any benefits during employment or after termination of employment, nor
does the Company guarantee any specific level of benefits.  Benefits are
provided under the Plan at the Company’s discretion and do not create a contract
of employment.  Neither the establishment nor the continuance of the Plan shall
be construed as conferring any legal rights upon any Eligible Executive,
Participant or other person for continuation of employment, nor shall such
establishment or continuance interfere with the right of the Company to
discharge any Eligible Executive, Participant or other person without regard to
the existence of the Plan.  The Company intends to continue the Plan
indefinitely; however, the Committee (for periods ending prior to the Closing)
and the Board or its delegate (for periods beginning on or after the Closing)
reserve the right to amend or terminate the Plan at any time pursuant to Section
5.1.



5.1
Amendment or Termination.  The Committee (for periods ending prior to the
Closing) and the Board or its delegate (for periods beginning on or after the
Closing) may, at any time, amend or terminate the Plan or any underlying
program, but such amendment or termination shall not adversely affect the rights
of any Participant without his or her consent, to any benefit under the Plan to
which such Participant may have previously become entitled prior to the
effective date of such amendment or termination.  The Executive Vice President –
Human Resources of AT&T Corp. (or his or her successor), with the concurrence of
the General Counsel of AT&T Corp. (or his or her successor), shall be authorized
to make minor or administrative changes to the Plan, as well as amendments
required by applicable federal or state law (or authorized or made desirable by
such statutes).







Section
6.
Change In Control


6.0
Coverage of Individual Deferral Agreements.  Upon the occurrence of a “Change in
Control” or a “Potential Change in Control” (as those terms are defined in the
AT&T Corp. Benefits Protection Trust as in effect on October 23, 2000), each
individual deferral agreement (including any individual nonqualified pension
arrangement) made between an Officer (active or former) and a Participating
Company for the deferral of compensation, retirement and/or severance benefits
(and the deferred account balance, if any, under each such agreement) identified
by the Executive Vice President – Human Resources of AT&T Corp. (or his or her
successor), in his or her discretion, shall be deemed to be a deferred
compensation obligation under the Plan.  Notwithstanding any other provision of
the Plan to the contrary, (i) each of the individual deferral agreements
(including each of the individual nonqualified pension arrangements) deemed to
be a deferred compensation obligation of the Plan pursuant to the provisions of
this Section 6.0 shall be treated under the Plan in a manner that is consistent
with the express terms and conditions of the respective individual deferral
agreement; and (ii) the deferred compensation (including nonqualified pension
benefit) entitlement of an Officer under the Plan with respect to any such
individual deferral agreement (including individual nonqualified pension
arrangements) shall be limited solely to the benefit provided under the express
terms and conditions of the respective individual deferral agreement.  Nothing
contained in this Section 6.0 shall entitle an Officer to any other deferred
compensation benefits under the Plan except as expressly provided in the
individual deferral agreement (including any individual nonqualified pension
arrangement).

 
 
 

--------------------------------------------------------------------------------

 


6.1
Vesting Upon Change in Control.  Upon the occurrence of a “Change in Control”
(as defined in the 2004 Incentive Program as in effect on May 19, 2004), the
portion, if any, of each deferred account balance under the Plan (including the
deferred account balance of any former Officer, the deferred account balance
under any individual deferral agreement, and the benefits under any individual
nonqualified pension arrangement deemed pursuant to the provisions of
Section 6.0 to be an obligation of the Plan), that was not vested immediately
prior to such “Change in Control”, shall become fully vested.



6.2
Interest Crediting After Change in Control.  After the occurrence of a “Change
in Control” (as defined in the 2004 Incentive Program as in effect on May 19,
2004), the interest credited to a deferred account (including the deferred
account of any former Officer and the deferred account under any individual
deferral agreement deemed pursuant to the provisions of Section 6.0 to be an
obligation of the Plan) for any period, to the extent applicable, shall not be
less than the interest derived under the interest rate formula applicable to
such deferred account (and used to calculate the interest credited to such
deferred account) for the interest crediting period immediately prior to the
occurrence of such “Change in Control” (unless the provisions of any individual
deferral agreement provide otherwise).



6.3
Prohibition on Deferral of Short-Term Incentive Awards.  Notwithstanding any
provision of any Officer’s deferral election to the contrary, after the
occurrence of a “Change in Control” (as defined in the 2004 Incentive Program as
in effect on May 19, 2004), no payment of any Officer’s short term incentive
award, if any, under the AT&T Short Term Incentive Plan for the performance year
during which such “Change in Control” occurs shall be deferred under the Plan.





Section
7.
General Provisions


7.0
Named Fiduciary.  The Administrator is hereby designated as the “named
fiduciary” under this Plan.  The named fiduciary shall have authority to control
and manage the operation and administration of this Program.



7.1
Plan Administration.  The Administrator (or his or her designee) shall have
authority to establish, from time to time, and implement reasonable and
necessary procedures for the administration of the Plan.



7.2
Cooperation With Administrator.  All Participants and Beneficiaries shall be
required to reasonably cooperate with the direction of the Administrator (or his
or her designee) with respect to the administration of the Plan.  Such
cooperation shall include (i) timely completion, execution, and return of all
enrollment forms, deferral election forms, and other administrative forms and
documents in the manner prescribed by the Administrator; and (ii) compliance
with such further administrative requirements and conditions as may be
reasonably established by the Administrator from time to time.

 
 
 

--------------------------------------------------------------------------------

 

7.3
Effective Date.  The effective date of this amended and restated Plan document
is January 1, 2008, unless otherwise stated herein.



7.4
Calendar Year Plan.  All Plan records shall be maintained on a calendar year
basis, beginning January 1 and ending December 31.



7.5
Notice Under Plan.  Any notice to be given under this Plan shall be in writing
and shall be either delivered in person or mailed by United States Mail,
first-class postage pre-paid.  If notice is to be given to the Administrator by
mail, such notice shall be addressed as indicated below and mailed to the
Administrator at the following address:



AT&T Inc.
208 South Akard, Room 2350.06
Dallas, Texas  75202
Attention:  AT&T Executive Compensation
                    Administration Department


If notice is to be given to a Participant by United States Mail, such notice
shall be addressed using such Participant’s address then on file with the AT&T
Executive Compensation Department.  Any party may change the address to which
notices shall be mailed by giving written notice of such change of address.


7.6
Binding Effect.  This Plan shall be binding upon the Company’s successors and
assigns, and upon the Participants and their Beneficiaries, heirs, executors,
and administrators.



7.7
Pension Benefit Plan Under ERISA.  The Plan is intended to constitute an
“employee pension benefit plan” within the meaning of Section 3(2)(A) of ERISA,
covering a select group of management or highly compensated employees.



7.8
Plan Document.  This Plan document is the plan document required by ERISA. The
information contained herein provides the final and exclusive statement of the
terms of the Plan.  Unless otherwise authorized by the Board or its delegate, no
amendment or modification to this Plan shall be effective until reduced to
writing and adopted pursuant to Section 5.1.  This document legally governs the
operation of the Plan, and any claim of right or entitlement under the Plan
shall be determined solely in accordance with the provisions of Section 4.  No
other evidence, whether written or oral, shall be taken into account in
determining the right of an Eligible Executive, a Participant or a Beneficiary,
as applicable, to any benefit of any type provided under the Plan.



7.9
Source of Funds.  The amounts of compensation deferred under this Plan (and any
earnings thereon) shall be held in the general funds of the Participating
Companies.  The Participating Companies shall not be required to reserve, or
otherwise set aside, funds for the payment of such amounts of compensation
deferred (or the earnings thereon).



7.10
Prohibition on Assignments.  The rights of a Participant or Beneficiary to any
deferred amounts of compensation deferred under this Plan, plus the additional
amounts credited thereon pursuant to Section 2.3, Section 2.4(a),
Section 2.4(b), Section 2.4(c), Section 2.4(d), and Section 3.7, shall not be
subject to assignment by the Participant or any Beneficiary.



7.11
Governing Law. To the extent not preempted by applicable federal law, the Plan
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Texas (irrespective of the choice of laws principles of the
State of Texas).



7.12
Severability.  If any provision of this Plan or the application thereof to any
person or circumstance shall be held by a court of competent jurisdiction to be
invalid or unenforceable under any applicable law, such event shall not affect
or render invalid or unenforceable the remainder of the Plan and shall not
affect the application of any provision of the Plan to any other person or
circumstance.

 
 
 

--------------------------------------------------------------------------------

 

7.13
Headings.  The headings and subheadings preceding the Sections of this Plan have
been inserted solely as a matter of convenience of reference, and shall have no
force or effect in the construction or interpretation of the Plan or any of its
provisions.

 
7.14
Construction.  Whenever any words used herein are in the singular form, they
shall be construed as though they were also used in the plural form in all cases
where the plural form would apply (and vice versa).  Pronouns and other words of
one gender used herein shall be construed to include the other gender as the
context requires.  The word “or” shall not be exclusive; “may not” is
prohibitive and not permissive.  The term “earnings” shall refer to the amounts
of interest and/or dividend equivalents credited to a deferral account hereunder
pursuant to the provisions of Section 2.3(b), Section 2.4(d), and Section
3.7.  The words, “hereof”, “herein”, “hereunder” and words of similar import
shall refer to the entire Plan document, and not to any particular Section or
paragraph of the Plan document, unless the context clearly indicates
otherwise.  All Section references made in this Plan document are to the
applicable Sections of this Plan document unless otherwise specified.



7.15
Plan to Comply with Section 409A. The Plan (other than with respect to the
Grandfathered Deferral Program) is at all times intended to comply with and
operate in a manner that is consistent with the requirements of Section 409A of
the Code.  Notwithstanding any other provision to the contrary in this Plan,
each provision in this Plan (other than with respect to the Grandfathered
Deferral Program) shall be interpreted to permit the deferral of compensation in
accordance with Section 409A of the Code and any provision that would conflict
with such requirements shall not be valid or enforceable.



 

 
 

--------------------------------------------------------------------------------

 
